DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 4/11/2022.  
Claims 15, 20, 22 and 27 have been amended.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 22 recite the limitation "the message".  There is insufficient antecedent basis for this limitation in the claim.  There is no mention of “a message” in either claim.  Accordingly, claims 16-21 and 23-28 are rejected for being dependent upon claims 15 or 22 while failing to correct the deficiencies found in claims 15 and 22.

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-2019/0380086 hereinafter, Lee) in view of Ohta et al. (US-10,448,302 hereinafter, Ohta) and Pinheiro et al. (US-2015/0223146 hereinafter, Pinheiro).
Regarding claim 15, Lee teaches a method performed by a User Equipment (UE) for handling access carrying in a wireless communication network (Abstract), the method:
obtaining barring instructions from a network node; (Fig. 6 [S100] and Page 9 [0201])
performing access barring check; (Fig. 6 [S110 & S120] and Page 9 [0202-0204]) and
when1 the outcome of the access barring check is that the UE is not authorized, determining how to proceed based on the barring instructions.  (Page 7 [0160-0162])
Lee teaches that barring information for categories can be signaled on each cell or beam (Page 8 [0187]), but differs from the claimed invention by not explicitly reciting wherein when the barring instruction is set to reselect another of any one out of: cell, frequency and system, determining to re-select to another of any one out of: cell, frequency and system.  
In an analogous art, Ohta teaches a wireless communication apparatus configured to connect with a first cell and then performing selection or reselection to a second cell different from the first cell according to a barring instruction.  (Abstract, Fig. 11, Col. 1 line 59 through Col. 2 line 3 and Claim 1)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lee after modifying it to incorporate the ability to having barring instructions to re-select any one of another cell, frequency and system of Ohta since it enables the cellular network to resolve load imbalances between cells.  (Ohta Col. 2 lines 47-52 and Col. 4 lines 43-64)
Lee in view of Ohta differs from the claimed invention by not explicitly reciting when the barring instruction is set to fail, determining to fail a signaling procedure, and
wherein when the barring instruction is set to ignore, determining to not transmit the message.  
In an analogous art, Pinheiro teaches a method and system executed at a user equipment that receives and determines access control and barring instructions (Abstract) that includes when the barring instruction is set to fail, determining to fail a signaling procedure (Pages 4-5 [0038] “The NAS congestion alleviation notification refers to a requirement, in the NAS layer, that when access to a cell is barred due to ACB for a previous RRC connection establishment procedure due to initiation of a Service Request or Tracking Area Update procedure in the NAS, the RRC will notify the barring condition to the NAS, and the NAS may not send a new request to establish an RRC connection (i.e., the NAS may not initiate a Service Request or Tracking Area Update procedure) until the RRC notifies the NAS that the congestion situation is alleviated. In this manner, the upper layers may be notified about the failure to establish the RRC connection.” and Page 6 [0046] “when there is a potential service block due to ACB, a failure notification may be sent from RRC layer 320 to NAS layer 330”) and 
wherein when the barring instruction is set to ignore, determining to not transmit a message.  (Page 6 [0052] “NAS layer 330 may ignore any ACB conditions for the SMS request for transmission (at 5.3, "Ignore ACB for SMS"). For example, RRC layer 320 may refrain from notifying NAS layer 330 of the congestion alleviation condition (e.g., refrain from indicating ACB is active)” i.e. the “message” is not sending an indication of ACB being active from the RRC layer to the NAS layer)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lee in view of Ohta after modifying it to incorporate the ability to end a signaling procedure when barring instructions are set to be barred from access and determining not to transmit a message when the instruction is set to ignore of Pinheiro since by ending the RRC procedure, resources are saved by not attempting another connection and by not sending a message of the ACB status between transmission layers, ACB indications can be ignored.  
Regarding claim 16, Lee in view of Ohta and Pinheiro teaches determine whether or not a signaling message is subject to access barring check, based on the barring instruction.  (Lee Fig. 6 [S120] and Page 9 [0202-0204])
Regarding claim 17, Lee in view of Ohta and Pinheiro teaches determining access category for access barring check, (Lee Fig. 6 [S110-S120] and Page 9 [0202-0204]) and
wherein the performing of the access barring check is based on the determined access category.  (Lee Page 9 [0203] and Page 7 [0160-0162])\
Regarding claim 18, Lee in view of Ohta and Pinheiro teaches wherein the performing of the access barring check is performed when a signaling message is an attempt to access the wireless communications network.  (Lee Pages 9-10 Claim 1 “initiating an access to a cell for a specific radio resource control (RRC) procedure; determining a category for the specific RRC procedure; performing the category-based access control for the category based on barring information mapped to the category among the barring information mapped to the multiple categories; and when the access to the cell for the specific RRC procedure is not barred as a result of the category-based access control for the category, transmitting an RRC message for the specific RRC procedure to the network.”)
Regarding claim 19, Lee in view of Ohta and Pinheiro teaches wherein the UE is not authorized comprises that the UE is not authorized to send a signaling message.  (Lee Page 7 [0160] “the UE may determine whether access to the corresponding cell is barred (or prohibited or is not allowed)”)
Regarding claim 20, Lee in view of Ohta and Pinheiro teaches wherein how to proceed based on the barring instructions is determined according to any one out of:
when the barring instruction is set to wait and retry, determining to wait during a period according to the barring instruction and then perform a further access barring check, (Lee Page 7 [0161])
when the barring instruction is set to go to idle, determining to enter idle state, and
when the barring instruction it set to go to inactive, determining to enter RRC_INACTIVE state. 
Regarding claim 21, Lee in view of Ohta and Pinheiro teaches a non-transitory, computer-readable medium comprising, stored thereupon, a computer program comprising instructions that, when executed by a processor, cause the processor to perform the method of claim 15.  (Lee Page 10 claim 15 and Page 9 [0207-0208])
Regarding claims 22-27, the limitations of claims 22-27 are rejected as being the same reasons set forth above in claims 15-20.  Additionally, see structure for UE.  (Lee Fig. 7 [900] and Page 9 [0207-0208])
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ohta and Pinheiro as applied to claim 15 above, and further in view of Xiao et al. (WO2018/196603-A1 hereinafter, Xiao).
Regarding claim 28, Lee in view of Ohta and Pinheiro teaches to fail a transmission of a signaling message by the UE (Pinheiro Pages 4-5 [0038] “The NAS congestion alleviation notification refers to a requirement, in the NAS layer, that when access to a cell is barred due to ACB for a previous RRC connection establishment procedure due to initiation of a Service Request or Tracking Area Update procedure in the NAS, the RRC will notify the barring condition to the NAS, and the NAS may not send a new request to establish an RRC connection (i.e., the NAS may not initiate a Service Request or Tracking Area Update procedure) until the RRC notifies the NAS that the congestion situation is alleviated. In this manner, the upper layers may be notified about the failure to establish the RRC connection.”, Page 6 [0046] “when there is a potential service block due to ACB, a failure notification may be sent from RRC layer 320 to NAS layer 330” and Page 7 [0062] “When ACB skipping is not active for the particular service type but ACB is active, RRC component 750 may, pursuant to normal ACB procedures, potentially ignore the request for establishment of an RRC connection”), 
but differs from the claimed invention by not explicitly reciting wherein to fail the signaling procedure includes to fail a procedure which triggered an access attempt.  
In an analogous art, Xiao teaches a method and system executed at a user equipment that receives and determines access control and barring instructions (Abstract) that includes when the barring instruction is set to fail, determining to fail a signaling procedure (Page 4 Step 130 “The cell is forbidden and the upper layer is notified to establish a Radio Resource Control (RRC) connection failure or restore the RRC connection failure, the suspend indication, and the application access prohibition, and the RRC procedure ends.” and Page 12 “If the access prohibition check result is that the access to the cell is prohibited, step S740 is performed” and “Step S740: If the access prohibition check result is that the access to the cell is prohibited, notify the upper layer to establish an RRC connection failure or restore the RRC connection failure, suspend indication, and application access prohibition, and end the RRC procedure.”)
wherein to fail the signaling procedure includes to fail a procedure which triggered an access attempt and to fail a transmission of a signaling message by the UE.  (Xiao Page 12 “If the access prohibition check result is that the access to the cell is prohibited, step S740 is performed” and “Step S740: If the access prohibition check result is that the access to the cell is prohibited, notify the upper layer to establish an RRC connection failure or restore the RRC connection failure, suspend indication, and application access prohibition, and end the RRC procedure.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lee in view of Ohta and Pinheiro after modifying it to incorporate the ability to fail a a signaling procedure and to fail a transmission of a signaling message when barring instructions are set to be barred from access of Xiao since by ending the RRC procedure, resources are saved by not attempting another connection that cannot be completed due to the current ACB settings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).